Citation Nr: 9925751	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-30 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1991 to 
April 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In the rating decision on appeal, the RO continued the 
50 percent evaluation for post-traumatic stress disorder.  In 
August 1997, the Board granted a 70 percent evaluation, but 
denied an evaluation in excess of 70 percent, noting that the 
appellant was employed.  The appellant appealed the decision 
to The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court").

The Court issued an order on January 25, 1999.  [redacted] 
(U.S. Vet. App. [redacted]).  The Court noted 
that the appellant was seeking a remand to have the Board 
consider whether the appellant's income demonstrated 
"marginal" income under 38 C.F.R. § 4.16(a) (1998).  The 
Court determined that marginal income was an issue relevant 
to "substantial gainful" employment in section 4.16(a) and 
thus vacated the Board's August 1997 decision and remanded 
the claim for readjudication.  

In compliance with the January 1999 Court order, the case is 
hereby REMANDED to the RO for the following action:

1.  The appellant is to submit the names 
and addresses of all his employers from 
January 1990 to the present.  

2.  After obtaining the necessary 
releases, the RO is to have each employer 
submit an employment statement indicating 
the appellant's income for each year that 
the appellant worked for that employer 
from January 1990 to the present.

3.  The appellant should submit copies 
Federal tax returns from 1990 to the 
present, a Social Security credit report 
and or civil service credit and earnings 
report (documents that reflect earnings 
since 1990).

4.  The appellant is to submit, by 
date(s), each period of hospitalization 
that the appellant had as to his post-
traumatic stress disorder, to include the 
length of time of the hospitalization and 
the facility of where the hospitalization 
occurred.

5.  The Board is aware that under 
38 C.F.R. § 3.321(b)(1) (1998), an 
extraschedular evaluation may be assigned 
when the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.  The 
appellant's attorney and the appellant 
are invited to submit argument as to the 
difference between "marked 
interference" with employment and (1) 
considerable industrial impairment; 
(2) severe industrial impairment; and (3) 
total industrial impairment.  The 
appellant's attorney is asked to address 
each one (considerable, severe, and 
total) separately.  The appellant's 
attorney is invited to explain how an 
extraschedular evaluation would be 
applicable when the rating criteria for 
post-traumatic stress disorder 
contemplates (1) considerable industrial 
impairment; (2) severe industrial 
impairment; and (3) total industrial 
impairment.

6.  Following the above development, the 
RO should issue a supplemental statement 
of the case, which includes a definition 
of "marginal income."

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


